                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    AIRBORNE ECS, LLC, a Delaware limited                    MEMORANDUM DECISION AND
    liability company; RAM                                   ORDER:
    MANUFACTURING COMPANY, a Utah                              • GRANTING [5] MOTION TO
    corporation,                                                 DISMISS;
                                                               • FINDING AS MOOT THE
                              Plaintiffs,                        ALTERNATIVE [5] MOTION TO
                                                                 STAY PROCEEDINGS; AND
    v.                                                         • FINDING AS MOOT ANY
                                                                 REMAINING PENDING
    WILLIAM LEE, an individual;                                  MOTIONS
    DUNGENESS VALLEY HOLDINGS, LLC,
    a Washington limited liability company;                  Case No. 4:19-cv-00071-DN
    AERO THERMAL TECHNOLOGIES, a
    business entity of unknown form; and DOES                District Judge David Nuffer
    1-10, inclusive,
                                                             Magistrate Judge Paul Kohler
                              Defendants.


           Defendants William Lee (“Lee”) and Dungeness Valley Holdings, LLC (collectively

“Defendants”) moved (the “Motion”) 1 under Fed. R. Civ. P. 12(b) to dismiss, or in the

alternative stay proceedings on, Plaintiffs Airborne ECS, LLC (“AECS”) and RAM

Manufacturing Company’s (“RAM”) (collectively “Plaintiffs”) Complaint. 2 Defendants argue

that the “comity-driven case management principles of the first filed rule” require the dismissal

of Plaintiffs’ Complaint. 3 Plaintiffs opposed 4 the motion and Defendants 5 replied in support.


1
 Motion to Dismiss on the Grounds of Comity, or Alternatively to Stay Proceedings, docket no. 5, filed September
5, 2019.
2
    Notice of Removal, Exhibit B, Verified State Court Complaint, docket no. 2-2, filed September 4, 2019.
3
    Motion at 1.
4
  Memorandum by Plaintiffs in Opposition to Defendants’ Motion to Dismiss or, Alternatively to Stay
(“Opposition”), docket no. 16, filed September 14, 2019.
5
  Reply Memorandum in Further Support of Motion to Dismiss on Grounds of Comity (“Reply”), docket no. 21,
filed September 15, 2019.
            The parties presented oral argument at hearing on September 16, 2019. 6 At the

conclusion of that hearing, the Motion was granted 7 on the alternative grounds that the

application of the abstention factors as established by the United States Supreme Court in

Colorado River Water Conservation District v. United States 8 weighed in favor of dismissal.

This Memorandum Decision and Order memorializes the oral decision announced at that

hearing.

                                                BACKGROUND

            Defendant Lee formed the aerospace engineering and manufacturing firm AECS in the

state of Washington in 2016. 9 In August of 2018, RAM, a manufacturer of aircraft components

located in St. George, Utah, loaned AECS $2 million dollars. 10 In May of 2019, RAM acquired

Lee’s stake in AECS through a Unit Transfer Agreement (“Transfer Agreement”). 11 Under the

terms of the Transfer Agreement, Lee was to step down from all management and control

positions of AECS and RAM was to take control of the AECS board. 12 RAM then moved AECS

to St. George 13. In exchange for the transfer of AECS set forth in the Transfer Agreement, RAM

also agreed to retain Lee as a consultant and pay him $508,000. 14




6
    Minute Order: Proceedings Held Before Judge David Nuffer, docket no. 23, filed September 16, 2019.
7
    Id.
8
    424 U.S. 800 (1976).
9
    Opposition at 5.
10
     Id. at 5-6.
11
     Id. at 6.
12
     Id.
13
     Id.
14
     Id.



                                                                                                         2
            Under the terms of the Transfer Agreement, Lee was not to compete with AECS for a

period of one year. 15 Plaintiffs allege that Lee breached that obligation in June of 2019 when he

formed Dungeness Valley, LLC in Washington state. 16 Specifically, Plaintiffs allege that Lee

misappropriated equipment and confidential customer and trade secret information from AECS,

as well as solicited existing AECS customers to conduct business with Defendants. 17 Plaintiffs

learned of this conduct in July 2019. 18 On July 31, Lee filed a complaint in Washington state

court seeking to enforce the terms of the Transfer Agreement, specifically to recover the

$508,000 Lee claims he is entitled to as a consultant. 19

            On August 27, Plaintiffs filed their Complaint in Utah state court. 20 Lee removed the

complaint to federal court on September 4, 2019. 21 The following day, Lee filed the Motion,

seeking to have Plaintiffs’ complaint dismissed, arguing that the comity-driven first to file rule

recognized by the Tenth Circuit Court of Appeals recognizes the Washington state case as the

case with jurisdiction over Plaintiffs’ causes of action. 22

                                          STANDARD OF REVIEW

            Although Defendants seek dismissal of Plaintiffs’ Complaint under Fed. R. Civ. P. 12(b),

Defendants do not specify which specific subjection of that rule provides an appropriate basis for

dismissal. However, because the Motion is effectively arguing for a refrain on the exercise of




15
     Id.
16
     Complaint ¶ 26.
17
     Id. ¶ 30.
18
     Opposition at 8
19
     Id. at 8.
20
     Opposition at 8.
21
     Notice of Removal, docket no. 2, filed September 4, 2019.
22
     Motion at 2-3.



                                                                                                     3
jurisdiction, the Motion will be interpreted as seeking relief under Fed. R. Civ. P. 12(b)(1)

because this rule is “jurisdictional in nature.” 23

            A Rule 12(b)(1) motion to dismiss may take one of two forms: The motion may be a

facial attack that “questions the sufficiency of the complaint;” 24 Or, the motion may be a factual

attack that “challenge[s] the facts upon which subject matter jurisdiction depends.” 25 When the

challenge to the complaint is a facial challenge, “a district court must accept the allegations in

the complaint as true.” 26

            However, on a factual challenge, the court is not required to accept the complaint’s

allegations as true and “may not presume” that they are true. 27 A factual Rule “12(b)(1) motion

is considered a ‘speaking motion’ and can include references to evidence extraneous to the

complaint.” 28 And the court enjoys “wide discretion to . . . resolve disputed jurisdictional

facts. 29 Here, the Motion is a factual challenge under Rule 12(b)(1) because it challenges the

facts that go to the potential exercise of subject matter jurisdiction over Plaintiffs’ Complaint.

Therefore, materials outside the Complaint, including the potentially related Washington state

court proceedings, are considered.




23
     Satterfield v. Malloy, 700 F.3d 1231, 1234 (10th Cir. 2012).
24
     Holt v. United States, 46 F.3d 1000, 1002 (10th Cir. 1995).
25
     Id.
26
     Id.
27
     Id. at 1003.
28
     Wheeler v. Hurdman, 825 F.2d 257, 259 n.5 (10th Cir. 1987).
29
     Id.



                                                                                                      4
                                                   DISCUSSION

        Although the First to File Rule Does Not Apply Here, Dismissal of the Complaint is
                          Appropriate Under the Doctrine of Abstention

           As an initial matter, the “comity-driven first to file rule” that Defendants argue requires

dismissal of the Complaint is not applicable to the circumstances at issue here. That rule applies

when cases raising the same issues are filed in two separate federal courts: “the ‘first-to-file’ rule

permits a [federal] district court to decline jurisdiction where a complaint raising the same issues

against the same parties has previously been filed in another [federal] district court.” 30

           However, Defendants’ request can be decided under a different doctrine: abstention.

           The doctrine of abstention, under which a District Court may decline to exercise
           or postpone the exercise of its jurisdiction, is an extraordinary and narrow
           exception to the duty of a District Court to adjudicate a controversy properly
           before it. Abdication of the obligation to decide cases can be justified under this
           doctrine only in the exceptional circumstances where the order to the parties to
           [go] to the state court would clearly serve an important countervailing interest. 31

           Determining whether these “exceptional circumstances” exist requires the consideration

of non-exclusive factors first announced by the United States Supreme Court in Colorado River

Water Conservation District v. United States 32 as well as additional factors that courts have

recognized in subsequent cases.

           But before these factors can be addressed, the United States Court of Appeals for the

Tenth Circuit requires that we must to decide whether the state case and subsequently filed

federal case are parallel. 33 “[E]xact identity of parties and issues is not required. Rather, state and




30
     Alltrade, Incorporated. v. Uniweld Products, Incorporated., 946 F.2d 622, 625 (9th Cir. 1991) (emphasis added).
31
     County of Allegheny v. Frank Mashuda Company, 360 U.S. 185, 188-189 (1959).
32
     424 U.S. 800 (1976).
33
     Fox v. Maulding, 16 F.3d 1079, 1081 (10th Cir. 1994).



                                                                                                                       5
federal proceedings are sufficiently parallel if ‘substantially the same parties litigate substantially

the same issues.’” 34

            In both the Washington state case and this federal case, “substantially the same parties”

are litigating “substantially the same issue”—whether either party breached their respective

obligations set forth in the Transfer Agreement. These cases are effectively two sides of the same

coin. In fact, Plaintiffs’ claims in this case are the compulsory counterclaims that they should be

raising in the Washington state case.

            Because the “state and federal proceedings are parallel” the non-exclusive Colorado

River factors can be considered. 35 These factors include “(1) whether either court has assumed

jurisdiction over property; (2) the inconvenience of the federal forum; (3) the desirability of

avoiding piecemeal litigation; and (4) the [sequence] in which the courts obtained jurisdiction” 36

Subsequent cases have added the following factors to this list. “[T]he vexatious or reactive

nature of either the federal or the state action[;]” 37 “whether federal law provides the rule of

decision;” 38 “the adequacy of the state court action to protect the federal plaintiff’s rights[;]” 39

and “whether the party opposing abstention has engaged in impermissible forum-shopping.” 40

            In applying these factors to the present case, although some are neutral or weigh in favor

of exercising federal jurisdiction, the majority favor abstention. First, no court has exercised




34
     United States v. City of Las Cruces, 289 F.3d 1170, 1182 (10th Cir. 2002).
35
     Fox 16 F.3d at 1082.
36
     Colorado River 424 U.S. at 818.
37
     Moses H. Cone Memorial Hospital v. Mercury Construction. Corporation, 460 U.S. at 18 n. 20 (1983).
38
     Id. at n. 23.
39
     Id. at n. 28.
40
     Fox 16 F.3d at 1082 citing Travelers Indemnity Company. v. Madonna, 914 F.2d 1364, 1370–71 (9th Cir.1990).



                                                                                                                  6
jurisdiction over property because the issues here do not involve attachment or foreclosure. This

factor is neutral as to abstention.

        Second, as to the inconvenience of the federal forum, it appears likely that more

witnesses will be Utah-based because Plaintiffs have established operations here. This factor

favors the exercise of federal jurisdiction over this case.

        Third, litigating the Washington state case and this federal case simultaneously does not

avoid piecemeal litigation and raises the possibility of inconsistent results in two different

venues. This factor favors abstention.

        Fourth, the sequence in which courts obtained jurisdiction also favors abstention: Lee

filed the Washington state case first and then Plaintiffs filed their case in Utah prior to the

transfer to federal court. As explained earlier, Plaintiffs’ causes of action in this case can be

raised as compulsory counterclaims in the Washington state case. This factor clearly favors

abstention and deference to the Washington state case. The sequence of filing also bears on the

fifth factor, as it appears Plaintiffs filed the present case as a direct reaction to Lee filing the

Washington state case. This factor also favors abstention.

        Sixth, the applicability of federal law is neutral as to abstention because no federal

question is presented in Plaintiffs’ Complaint. According to the Transfer Agreement, Utah law

governs any dispute and the only apparent basis for federal jurisdiction is diversity.

        Seventh, the Washington state case has the potential to provide a completely effective

remedy for the Plaintiffs in this case if, as stated earlier, Plaintiffs purse the claims raised in this

federal case as compulsory counterclaims in the Washington state case.

        Finally, as to the possibility of forum shopping, this case appears to be reactive to the

Washington state case. This also suggests that the present case represents an attempt to forum




                                                                                                           7
shop. Subsequent to the filing of the Washington state case, the Plaintiffs filed this case in which

they raise claims that should be raised as counterclaims Washington case. This eighth and final

factor favors abstention.

           Because the majority of factors favor abstention, “extraordinary circumstances” exist to

abstain from exercising judication over this case. The Motion is therefore granted, and Plaintiffs’

complaint will be dismissed without prejudice.

                                                      ORDER

           IT IS HEREBY ORDERED the Motion 41 is Granted. Plaintiffs’ Complaint 42 is

DISMISSED without prejudice. Because Plaintiffs’ Complaint is dismissed, Defendants’

Alternative Motion is Stay is MOOT. And all other pending motions in this case are also MOOT.

           The clerk is directed to close the case.

           Signed January 27, 2020.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Nuffer
                                                       United States District Judge




41
   Motion to Dismiss on the Grounds of Comity, or Alternatively to Stay Proceedings, docket no. 5, filed September
5, 2019.
42
     Notice of Removal, Exhibit B, Verified State Court Complaint, docket no. 2-2, filed September 4, 2019.



                                                                                                                 8
